Citation Nr: 1343494	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and mood disorder, as secondary to service-connected gastritis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and mood disorder, as secondary to service-connected gastritis. 

3.  Entitlement to an initial evaluation in excess of 10 percent for gastritis. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1959 to September 1961. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, declined to reopen the Veteran's previous denial of service connection for PTSD with depression, granted service connection for gastritis and assigned a 10 percent disability evaluation effective February 16, 2011, and denied a TDIU.  

In a July 2013 statement of the case, the RO separated out the psychiatric disorders and continued to decline to reopen the previously denied service connection claim for PTSD and denied service connection for a mood disorder.  The United States Court of Appeals for Veterans Claims (Court)  held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009). Therefore, the Board will consider the Veteran's claim for all possible acquired psychiatric disorders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for an acquired psychiatric disorder and TDIU are
addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a February 2006 decision, the Board denied service connection for PTSD.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  Evidence received since the February 2006 Board decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.   

3.  The Veteran's gastritis has been manifested by diarrhea and constipation, and with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  The February 2006 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for a 30 percent disability rating, but not higher, for gastritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue of whether new and material evidence has been received to reopen the claim for service connection and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the increased rating claim for gastritis, in correspondence dated in June 2011, August 2011, January 2012, February 2012, and May 2012, prior to the July 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the letters provided the Veteran with the notice required for the initial claim of service connection for gastritis.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination.  A review of the  VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his gastritis since he was last examined in October 2011.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

New and Material Claim

In a February 2006 decision, the Board denied service connection for PTSD.  That decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2005).

The claim of entitlement to service connection for an acquired psychiatric disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records.  In denying service connection for PTSD in February 2006, the Board determined that although the Veteran had a diagnosis of PTSD no stressor supporting the diagnosis had been corroborated.  

Since the final decision, the pertinent evidence of record includes the Veteran's statements as well as medical records and examination reports.  He now asserts that his psychiatric disability is secondary to his service-connected gastritis.  In the previous denial, the Board did not consider whether service connection was warranted for his psychiatric disorder (namely PTSD) as secondary to his service-connected gastritis.  However, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  

The pertinent additional evidence also includes a June 2013 VA examination report showing that the Veteran's current mood symptoms secondary to personality disorder are not due to his gastritis.  On the other hand, an April 2013 report from A.H.F, Ph.D. reflected that the Veteran's service-connected gastritis permanently aggravated his depressive symptoms.  

The Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Although there is both negative and positive evidence as to whether gastritis aggravated the Veteran's psychiatric disability, this is sufficient to reopen the claim.  The Board does not need to weigh the evidence at this juncture.  The Court has set forth a low threshold to reopen claims, and based on the Dr. F's findings, combined with VA assistance, there is a reasonable possibility of substantiating the claim.  See Shade, supra.   

In sum, the Board finds that new and material evidence has been received, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  Accordingly, the claim is reopened. 

Gastritis

The Veteran essentially contends that his gastritis is more disabling than contemplated by the current 10 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14  and 4.113 (2013). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013). 

In this case, the Veteran's disability has been identified as gastritis and his disability has been evaluated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Based on the Veteran's symptoms discussed below, the Board can identify no more appropriate diagnostic code and neither the Veteran nor his representative has identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Under Diagnostic Code 7319, a 10 percent disability rating is assigned for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc.), manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 

During VA clinical visits in March 2010 and May 2010, the Veteran denied any gastroenterology symptoms.  However, constipation was noted, as was anemia.  
An April 2011 VA treatment record showed that the Veteran denied nausea, vomiting, diarrhea, current constipation, abdominal pain, melena, bloating, dysphagia, or incontinence of stool.  He did indicate some hematochezia on
straining.

On VA examination in October 2011, the Veteran reported frequent abdominal pain in the lower stomach, which was precipitated by cramps.  He experienced nausea and vomiting, brought on by nerves, up to four times a week.  He never vomited blood and did not pass black tarry stools.  The Veteran also reported diarrhea and constipation but denied abdominal distension.  Additionally, his stomach disorder did not cause incapacitation or any overall impairment.  

A June 2013 VA treatment record noted that the Veteran had constipation. 

Based upon the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a higher evaluation have been met.  The Veteran has diarrhea and constipation, and vomited up to four times a week which the Board constitutes as "more or less constant abdominal stress."  Id.   In reaching this determination, the Board has taken into account the Veteran's competent statements with regards to the severity of his disorder as these symptoms are capable of lay observation.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). He is also credible with regard to these assertions.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Therefore, the maximum rating of 30 percent is warranted.  Furthermore, as the Veteran's description of his symptoms has remained constant throughout the appeal, staged ratings are not necessary.  The increase to 30 percent is warranted for the entire appeal period.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gastritis with the established criteria shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

The Veteran's complaints of abdominal distress, diarrhea, and constipation are specifically contemplated in the criteria for evaluating gastritis.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an acquired psychiatric disorder is granted.

Entitlement to a 30 percent disability rating, but not higher, for service-connected gastritis is granted, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder, the Board finds that the evidence of record is insufficient to determine whether service connection is warranted.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

As noted above, the Veteran essentially contends that his current acquired psychiatric disability is secondary to his service-connected gastritis.  In this vein, there are two opinions of record addressing this link:  (1) the June 2013 VA examination report showing that the Veteran's current mood symptoms were secondary to personality disorder and were not due to his gastritis; and (2) the April 2013 report from A.H.F, Ph.D. reflecting that the Veteran's service-connected gastritis "appears to have permanently aggravated his depressive symptoms." However, neither of these opinions is sufficient to determine whether an acquired psychiatric disorder is secondary to gastritis.  The VA examination report did not address the issue of aggravation, and the private report did not provide a rationale for the conclusion, nor establish the pre-aggravation baseline level of disability and compare it to the current level of disability.  38 C.F.R. § 3.310 (2013); see Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).  

Additionally, the record shows that during the pendency of the appeal, the Veteran has been diagnosed with various psychiatric disorders, to include PTSD, and the June 2013 VA examination report did not provide address the etiology of those disorders.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  Therefore, the Veteran must be afforded another examination to determine the etiology of any currently diagnosed psychiatric disorder, to include whether such a disorder is related or aggravated to his service-connected gastritis and if so to establish the pre-aggravation baseline level of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, the Board notes that the service connection claim currently on appeal is part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the etiology of any current acquired psychiatric disorder, to include ascertaining the relationship, if any, between the Veteran's current psychiatric disorder and his service-connected gastritis.   The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service. 

c)  If the examiner does not find PTSD is present, the examiner should provide an opinion as to whether the PTSD diagnosed during the pendency of this claim is at least as likely as not (i.e. 50 percent or greater probability) related to the Veteran's period of military service, to include his stressors.

d) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current  acquired psychiatric disorder was due to the Veteran's service-connected gastritis.  

e)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected gastritis.  

If the examiner determines that an acquired psychiatric disorder is aggravated by gastritis, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to gastritis. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  Attention is invited to the April 2013 assessment and opinion of Dr. A.H.F.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  After completing the requested actions, and any additional notification and/or development warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


